Case: 15-11026      Document: 00513600911         Page: 1    Date Filed: 07/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-11026
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 20, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

DARIUS LASHUN SPRINGER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:14-CR-170-1


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Darius Lashun                Springer     was      indicted           for
possession with intent to distribute hydrocodone. The district court denied his
pretrial motion to suppress the evidence on the basis that Springer voluntarily
consented to the search of his duffel bag. Pursuant to a plea agreement,
Springer pleaded guilty to the indictment and was sentenced below the
advisory guidelines range to 36 months of imprisonment and two years of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11026     Document: 00513600911    Page: 2   Date Filed: 07/20/2016


                                 No. 15-11026

supervised release. Per the agreement, Springer reserved his right to appeal
the district court’s denial of his motion to suppress. On appeal, Springer
argues that the district court clearly erred in denying his motion because his
consent was the result of police coercion.
      “The voluntariness of consent is a question of fact to be determined from
a totality of the circumstances” and is reviewed for clear error. United States
v. Solis, 299 F.3d 420, 436 (5th Cir. 2002) (internal quotation marks and
citation omitted). We analyze the following six factors to determine whether
consent to a search was voluntarily given:
      (1) the voluntariness of the defendant’s custodial status; (2) the
      presence of coercive police procedures; (3) the extent and level of
      the defendant’s cooperation with the police; (4) the defendant’s
      awareness of his right to refuse to consent; (5) the defendant’s
      education and intelligence; and (6) the defendant’s belief that no
      incriminating evidence will be found.
Id. at 436 & n.21 (internal quotation marks and citation omitted). No single
factor is dispositive. Id. at 436. “Where the judge bases a finding of consent
on the oral testimony at a suppression hearing, the clearly erroneous standard
is particularly strong since the judge had the opportunity to observe the
demeanor of the witnesses.”      Id. (internal quotation marks and citation
omitted).
      Following an evidentiary hearing, the district court determined that
Springer voluntarily consented to the search of his bag because there was no
evidence of police coercion and Springer was given two opportunities to refuse
consent.    A weighing of the pertinent factors supports the district court’s
determination that Springer voluntarily consented to the search of his duffel
bag. See Solis, 299 F.3d at 436 & n.21; United States v. Tompkins, 130 F.3d
117, 121-22 (5th Cir. 1997). Accordingly, the judgment of the district court is
AFFIRMED.


                                       2